DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 6 October 2022, with respect to rejections of claims 1 and 3 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. Applicant has amended the claims to provide further clarity and overcome the rejections of record. Accordingly, the 35 U.S.C. §112(b) rejections of claims 1 and 3 has been withdrawn. 
Applicant’s amendments and arguments, filed 6 October 2022, with respect to rejections of claims 1-16 have been fully considered and are persuasive. Applicant has amended the claims such that the pressure is applied at about room temperature while the prior art of record recites performing the pressure application at elevated temperatures. Accordingly, the rejections of claims 1-16 has been withdrawn. 
Applicant's arguments filed 6 October 2022 have been fully considered but they are not persuasive.
Applicant argues that the instant claims have been amended to overcome the rejection in view of Leonova by adding limitations in regards to the reaction temperature. However, while the reaction temperature is persuasive in regards to claims about the method it is not persuasive in regards to the device because it is not clear what physical limitations would prevent the toroid-type cell which applies pressure at high temperatures to not work at ambient temperatures. Accordingly, the instant claim limitations do not sufficiently differentiate the device from the prior art of record in order to overcome the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonova et al. (Inorganic Materials, Vol. 39, No 3, 2003, pp266-270, from the IDS filed 22 June 2020, hereinafter referred to as “Leonova”).
	As to Claims 17-19: Leonova teaches a method for making Li3P from lithium metal and red phosphorous powder at high temperatures and atmospheric or high pressures (Experimental).

Allowable Subject Matter
Claims 1-16 are allowed.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767